                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                 MONROE DIVISION

LYNN BESS, III                                              CIVIL ACTION NO. 19-1296

                                                            SECTION P
VS.
                                                            JUDGE TERRY A. DOUGHTY

STATE OF LOUISIANA                                          MAG. JUDGE KAREN L. HAYES

                                          JUDGMENT

       The Report and Recommendation of the Magistrate Judge having been considered,

together with the written objections thereto filed with this Court, and, after a de novo review of

the record, finding that the Magistrate Judge’s Report and Recommendation is correct and that

judgment as recommended therein is warranted,

       IT IS ORDERED, ADJUDGED, AND DECREED that Petitioner Lynn Bess, III’s

Petition for mandamus relief, [doc. # 1], is DISMISSED WITH PREJUDICE.

       MONROE, LOUISIANA, this 9th day of December, 2019.




                                                   ______________________________________
                                                   TERRY A. DOUGHTY
                                                   UNITED STATES DISTRICT JUDGE
